Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 17, 2018

The Court of Appeals hereby passes the following order:

A19I0006. KEITH BRANDON MCKENZIE v. THE STATE.

      Keith Brandon McKenzie seeks interlocutory review of the trial court’s order
denying his motion to suppress.       We lack jurisdiction because the certificate of
immediate review was not entered within ten days of the challenged order.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. If the certificate of immediate review is not entered within that
ten-day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging,
Inc., 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007) (“A certificate of immediate
review of a court order must be signed by the trial judge and filed with the clerk of the
trial court within ten days of the entry of the interlocutory order sought to be
appealed.”).
      Here, the trial court entered its order denying McKenzie’s motion on June 29,
2018. Eleven days later, on Tuesday, July 10, the court entered an order granting
McKenzie’s request for a certificate of immediate review. Accordingly, the certificate
was untimely and this application is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          08/17/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.